            Case 6:18-cv-01100-EFM-ADM Document 136-8 Filed 10/01/19 Page 1 of 4



Seema Tendolkar

From:               Niczky, Joseph T. <JNiczky@willkie.com>
Sent:               Tuesday, July 2, 2019 11:41 AM
To:                 Waisnor, Jonathan D.; DeGraffenreid, Jeff; Greg Jackson; Seema Tendolkar; Lee Budner; 'Ann Marie
                    Arcadi'
Cc:                 Seidel, Martin; Jim Robinson; Ann Marie Arcadi; Houghton-Larsen, M Annie
Subject:            RE: Spirit/Lawson
Attachments:        2019.07.02 Lawson Corrected Proposed Search Terms.pdf


[This email is from an EXTERNAL sender]
Counsel,

As discussed on the call, please see attached Lawson’s Corrected Proposed Search Terms. In Lawson’s proposed search
terms dated June 28, 2019, the search term “titan* w/5 alloy” was inadvertently included twice for both Matthies and
Rabe. The second instance should instead have been “alum* w/5 alloy” for both custodians. Please confirm that you will
include both “titan* w/5 alloy” and “alum* w/5 alloy” (without quotation marks) in your hit reports for both Matthies
and Rabe, as included in the Corrected Proposed Search Terms. Thanks.

Joe



Joseph T. Niczky
Willkie Farr & Gallagher LLP
787 Seventh Avenue | New York, NY 10019-6099
Direct: +1 212 728 8659 | Fax: +1 212 728 8111
jniczky@willkie.com | vCard | www.willkie.com bio

From: Waisnor, Jonathan D.
Sent: Friday, June 28, 2019 4:16 PM
To: DeGraffenreid, Jeff <jdegraffenreid@foulston.com>; Greg Jackson <greg.jackson@arcadijackson.com>; Seema
Tendolkar <seema.tendolkar@arcadijackson.com>; Lee Budner <lee.budner@arcadijackson.com>; 'Ann Marie Arcadi'
<annmarie.arcadi@icloud.com>
Cc: Seidel, Martin <MSeidel@willkie.com>; Jim Robinson <robinson@hitefanning.com>; 'Ann Marie Arcadi'
<annmarie.arcadi@arcadijackson.com>; Niczky, Joseph T. <JNiczky@willkie.com>; Houghton‐Larsen, M Annie
<MHoughton‐Larsen@willkie.com>
Subject: Spirit/Lawson

Counsel,

Please see the attached correspondence from Martin Seidel, including Lawson’s revised proposed search terms.

Thanks,


Jonathan D. Waisnor
Willkie Farr & Gallagher LLP
787 Seventh Avenue | New York, NY 10019-6099
Direct: +1 212 728 8597 | Fax: +1 212 728 9597
jwaisnor@willkie.com | vCard | www.willkie.com bio

                                                          1
             Case 6:18-cv-01100-EFM-ADM Document 136-8 Filed 10/01/19 Page 2 of 4




Important Notice: This email message is intended to be received only by persons entitled to receive the confidential
information it may contain. Email messages to clients of Willkie Farr & Gallagher LLP presumptively contain information
that is confidential and legally privileged; email messages to non-clients are normally confidential and may also be legally
privileged. Please do not read, copy, forward or store this message unless you are an intended recipient of it. If you have
received this message in error, please forward it back. Willkie Farr & Gallagher LLP is a limited liability partnership
organized in the United States under the laws of the State of Delaware, which laws limit the personal liability of partners.




                                                             2
Case 6:18-cv-01100-EFM-ADM Document 136-8 Filed 10/01/19 Page 3 of 4




           Exhibit 1
                                                                                           Case 6:18-cv-01100-EFM-ADM Document 136-8 Filed 10/01/19 Page 4 of 4



              Brown                   Cocca            Crossman                 Gentile                 Hawkins                    Kondrotis              Lohmeier                Matthies                  McMullen                Rabe

                                                                                                                                                                            Airbus w/25 ("request
                                                                      Airbus w/25 ("request                               aerostructur* AND       Airbus w/25 ("request for for information" OR
 1 alum* w/5 alloy          Aileron              Aileron              for information" OR RFI) alum* w/5 alloy            market*                 information" OR RFI)      RFI)                  Airbus                  alum* w/5 alloy

   bond* w/5 (assy OR                                                 Airbus w/25 ("request   Boeing w/25 ("request for   aerostructur* AND       Airbus w/25 ("request for Airbus w/25 ("request                         bond* w/5 (assy OR
 2 assemb*)                 alum* w/5 alloy      Alcoa                for proposal OR RFP)    information" OR RFI)        suppl*                  proposal" OR RFP)         for proposal" OR RFP) alum* w/5 alloy         assemb*)

                            bond* w/5 (assy OR                                                Boeing w/25 ("request for                                                                           Boeing w/25 ("request
 3 bulkhead                 assemb*)           Arconic                Airbus w/25 Bid*        proposal" OR RFP)           Bid*                    Airbus w/25 Bid*         Airbus w/25 Pitch      for information" OR RFI) bulk*

 4 compet*                  bulkhead             Boeing w/25 Bid*     Airbus w/25 Pitch       Boeing w/25 Bid*            Boeing                  Airbus w/25 pitch        alum* w/5 alloy                                compet*

                                                                                                                                                                           Boeing w/25 ("request
   "control surface*" AND                        bond* w/5 (assy                                                                                  bond* w/5 (assy OR       for information" OR   Boeing w/25 ("request    "control surface*"
 5 Arconic                  compet*              OR assemb*)          Alcoa                   Boeing w/25 pitch           compet* AND Spirit      assemb*)                 RFI)                  for proposal" OR RFP)    w/25 Boeing

   "control surface*" w/25 "control surface*"    "control surface*"                           bond* w/5 (assy OR                                                           Boeing w/25 ("request
 6 Boeing                  AND Arconic           w/25 Boeing        Arconic                   assemb*)                    Component*              bulkhead w/25 Airbus     for proposal" OR RFP) Boeing w/25 Bid*         fab* AND Capab*

                            "control surface*"                        Boeing w/25 ("request                               "control surface*" w/25
 7 Fasten* AND manuf*       w/25 Boeing          critical w/5 part    for information" OR RFI) bulkhead w/25 Boeing       Boeing                  compet*                  Boeing w/25 Bid*       Boeing w/25 pitch       fab* AND expan*

                                                                      Boeing w/25 ("request                                                                                                       bond* w/5 (assy OR
 8 Fasten* AND purchas*     Fasten* AND fab*     fasten*              for proposal" OR RFP)   compet*                     fab* AND business       Fasten AND fab*          Boeing w/25 pitch      assemb*)                fab* AND updat*
                            Fasten* AND                                                       "control surface*" w/25                                                      bond* w/5 (assy OR
 9 fuselage                 manuf*               flap                 Boeing w/25 Bid*        Boeing                      Fab* AND expan*         Fasten* AND manuf*       assemb*)               bulkhead                Fasten*
   hinge w/5 (assy OR       Fasten* AND          fuselage w/25
10 assemb*)                 purchas*             Boeing               Boeing w/25 pitch       Fasten*                     fab* AND market*        Fasten* AND purchas*     compet*                compet*                 flap
   latch w/5 (assy OR                            hinge w/5 (assy OR                                                                                                        "control surface*"     "control surface*" w/25 hinge w/5 (assy OR
11 assemb*)                 flap                 assemb*)             compet* AND Spirit      Fasten* AND fab*            Fasten*                 Fasten* AND purchas*     w/25 Boeing            Boeing                  assemb*)
                            fuselage w/25        latch w/5 (assy OR
12 nacelle                  Boeing               assemb*)             compet* AND Spirit      Fasten* AND manuf*          merg*                   flap                     Fab* AND capab*        Fasten*                 "keel beam"
                            hinge w/5 (assy OR                                                                                                                                                    hinge w/5 (assy OR      latch w/5 (assy OR
13 nut                      assemb*)             "keel beam"          compet* w/25 Airbus     Fasten* AND purchas*        Pitch                   fuselage                 fasten*                assemb*)                assemb*)
                                                                                              hinge w/5 (assy OR                                  hinge w/5 (assy OR                              latch w/5 (assy OR
14 Procur*                  "keel beam"          nut                  compet* w/25 Boeing     assemb*)                    Procur*                 assemb*)                 fuselage               assemb*)                manuf* AND capab*

                            latch w/5 (assy OR   PCC OR "Precision    "control surface*" AND                             "request for             latch w/5 (assy OR       hinge w/5 (assy OR
15 pylon                    assemb*)             Castparts"           RFI                    latch w/5 (assy OR assemb*) information" OR RFI      assemb*)                 assemb*)               nacelle                 nut
   Skin AND (make OR                                                                                                     "request for proposal"                            latch w/5 (assy OR                             PCC OR "Precision
16 made)                    nacelle              Pitch                Fab* AND capab*        nut                         OR RFP                   nut                      assemb*)               nut                     Castparts"
                                                 "Request for
                                                 information" OR                                                                                  PCC OR "Precision
17 Skin AND manuf*          nut                  RFI                  Fasten*                 Procur*                     Skin AND fuselage       Castparts"               manuf* AND capab*      Procur*                 Procur*

                                                 "Request for
18 Skin AND purchas*        pylon                Proposal" OR RFP     Fuselage w/25 Boeing    Skin AND Fuselage           Skin AND Wing           Procur*                  nut                    pylon                   "seat track"
19 Skin AND sup*            "seat track"         "seat track"         manuf* AND capab*       Skin And wing               snubb*                  Skin And fuselage        Procur*                Skin AND Fuselage       Skin AND Fuselage
20 snubb*                   "shear tie"          Skin AND fab*        Procur*                 snubb*                      Subcompon*              Skin AND Wing            Skin AND fuselage      Skin AND wing           Skin AND Wing

21 supp* w/5 chain          Skin AND fuselage    Skin AND manuf*      Skin AND Fuselage       supp* w/5 chain             supp* w/5 chain         snubb*                   Skin AND Wing          snubb*                  snubb*
22 titan* w/5 alloy         Skin AND wing        Skin AND sup*        Skin AND Wing           titan* w/5 alloy                                    supp* w/5 chain          snubb*                 supp* w/5 chain         supp* w/5 chain
23 wing                     snubb*               splice w/5 strap     supp* w/5 chain                                                             trail* w/5 edge          supp* w/5 chain        titan* w/5 alloy        titan* w/5 alloy
24                          titan* w/5 alloy     trail* w/5 edge                                                                                                           titan* w/5 alloy                               trail* w/5 edge

25                          trail* w/5 edge      window w/5 frame                                                                                                          window w/5 frame
